              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
EPSILON ENERGY USA, INC.,   :                    Civil No. 1:21-CV-00658
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
CHESAPEAKE APPALACHIA, LLC, :
                            :
        Defendant.          :                    Judge Jennifer P. Wilson
                                     ORDER
      AND NOW, on this 12th day of April, 2021, upon consideration of

Plaintiff’s complaint, motion for preliminary injunction, and motion for expedited

discovery, see Docs. 1, 5, 7, IT IS ORDERED AS FOLLOWS:

   1. Plaintiff shall immediately effect service of the complaint, the motion for

      preliminary injunction, the motion for expedited discovery, and this order

      upon Defendant, and, when identified, Defendant’s counsel.

   2. A telephonic status conference is scheduled for Monday, April 19, 2021 at

      10:00 a.m. Plaintiff’s counsel shall arrange a call-in number and pass code,

      and provide that information to the court and opposing counsel on or before

      April 16, 2021. The purpose of the call will be to (1) discuss the briefing

      schedules for the two pending motions; (2) determine whether a hearing on

      the motion for preliminary injunction should be scheduled, and, if so, an

      appropriate date for that hearing; and (3) determine whether any matters can

      be resolved by agreement of the parties.

                                         1
3. Plaintiff’s counsel shall provide the court with proof of service prior to the

   aforementioned status conference.

                                    s/Jennifer P. Wilson
                                    JENNIFER P. WILSON
                                    United States District Court Judge
                                    Middle District of Pennsylvania




                                       2
